Citation Nr: 1101504	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  05-35 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for pulmonary fibrosis, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Amy M. Smith






INTRODUCTION

The veteran served on active duty from September 1988 to July 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.

This appeal was previously before the Board in April 2008, when 
it was remanded for additional development.  Such development 
having been completed, the appeal has been returned to the Board 
for further review.


FINDING OF FACT

The evidence fails to show Forced Expiratory Volume in one second 
(FEV-1) to be 56 to 70 percent predicted, or; Forced Expiratory 
Volume to Forced Vital Capacity (FEV-1/FVC) to be 56 to 70 
percent, or; Carbon Monoxide Diffusing Capacity (DLCO) by the 
single-breath method (SB) to be 56 to 65 percent predicted.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-
connected pulmonary fibrosis are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.96, 4.97 
Diagnostic Codes 6600-6604 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by an October 
2003 letter.  In addition, the Veteran was informed of the law 
and regulations governing the assignment of disability ratings 
and effective dates in a January 2010 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to assist provisions of the VCAA 
also have been met in this case.  All relevant evidence 
adequately identified by the Veteran, including records of 
treatment at the Atlanta VAMC since May 1992 and at the Togus, 
Maine VAMC, has been obtained and associated with the claims 
file.  Neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  In this regard, 
the Board notes that, consistent with the Board's April 2008 
remand, in January 2010, the RO sent the Veteran a letter to his 
last address of record asking him to identify all places at which 
he received treatment for respiratory disability since his 
discharge from service.  The Veteran did not reply, and the 
record does not reflect that the letter was returned to VA as 
undeliverable.  The Veteran is responsible for providing 
pertinent evidence in his possession.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) & Hayes v. Brown, 5 Vet. App. 60, 68 
(1993) (in which the Court of Appeals for Veterans Claims (Court) 
held that VA's duty to assist is not a one-way street and that, 
if a Veteran wishes help, he/she cannot passively wait for it in 
those circumstances where his/her own actions are essential in 
obtaining the putative evidence).  

Additionally, in September 2010, the RO sent the Veteran a letter 
informing him that he would be scheduled for a VA examination by 
the VA Medical Center (VAMC) and informed him of the 
ramifications of failing to report for this examination.  The 
letter was sent to the Veteran's last address of record and was 
not returned to VA as undeliverable.  In October 2010, consistent 
with the Board's remand, the Veteran was scheduled for a current 
VA examination.  The VAMC reported that the Veteran had been 
notified of this examination by letter to his two last addresses 
of record and that he failed to report for this examination.  The 
Veteran did not provided good cause for his failure to appear for 
his VA examination.  38 C.F.R. § 3.655.  By not reporting for his 
VA examination, there was no opportunity for VA to assess the 
current level of severity of his pulmonary fibrosis, and, as will 
be discussed in the decision that follows, the evidence currently 
of record supports only a 10 percent evaluation for this 
disability.  

It is therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claim, and to respond to VA notices.  A remand 
to accord the Veteran another opportunity to undergo a current VA 
examination or to identify places of pertinent post-service 
treatment is not necessary.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran is seeking an increased evaluation for his service-
connected pulmonary fibrosis.

Historically, the Veteran was granted service connection for 
pulmonary fibrosis in an April 1992 rating decision and assigned 
a noncompensable evaluation, effective from July 1991.  In May 
2003, the Veteran submitted a statement which the RO determined 
was a claim for an increased evaluation for his pulmonary 
fibrosis.  In a December 2003 rating decision, the RO assigned an 
increased rating of 10 percent, effective from May 2003.  In an 
October 2004 statement, the Veteran expressed disagreement with 
the rating of is pulmonary fibrosis, and the current appeal 
ensued.

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As in all increased 
rating claims, consideration is given to staged ratings to 
reflect various levels of impairment as may be revealed by the 
record throughout the appeal period.  See Hart v. Mansfield, 21 
Vet. App. 505 (2009).

Ratings of the respiratory system are found at 38 C.F.R. § 4.97, 
Diagnostic Codes 6502 through 6847.  Of these, the Board finds 
that the Veteran's service-connected pulmonary fibrosis is most 
comparable to diseases of the trachea and bronchi, Diagnostic 
Codes 6600 through 6604, in terms of location of disability and 
pertinent symptomatology.

The rating criteria themselves are identical for all of the 
disabilities in this classification range.  Diagnostic Codes 6600 
through 6604 provide, in relevant part, a 30 percent disability 
rating when Forced Expiratory Volume in one second (FEV-1) is 56 
to 70 percent predicted, or; Forced Expiratory Volume to Forced 
Vital Capacity (FEV-1/FVC) is 56 to 70 percent, or; Carbon 
Monoxide Diffusing Capacity (DLCO) by the single-breath method 
(SB) is 56 to 65 percent predicted.

The Board notes, however, that the provisions of 38 C.F.R. § 
4.96(d), which provide clarification and guidance on how to apply 
the rating criteria to various disabilities, only apply to 
Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  In 
pertinent part, 38 C.F.R. § 4.96(d) instructs that, when 
evaluating based on pulmonary function tests (PFTs), adjudicators 
should use post-bronchodilator results in applying the evaluation 
criteria in the rating schedule unless the post-bronchodilator 
results were poorer than the pre-bronchodilator results, in which 
case the pre-bronchodilator values should be used.  38 C.F.R. § 
4.96(d)(5).  If the FEV-1 and the FVC are both greater than 100 
percent, an adjudicator should not assign a compensable 
evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 
4.96(d)(7).

The RO has rated the Veteran's pulmonary fibrosis under 
Diagnostic Code 6602, pertaining to bronchial asthma.  
Significantly, however, that diagnostic code includes a note 
stating that "[i]n the absence of clinical findings of asthma at 
time of examination, a verified history of asthmatic attacks must 
be of record."  In the instant case, the Veteran has no history 
of asthmatic attacks and has not alleged such a medical history.  
Therefore, the Board finds it more appropriate to rate his 
disability under Diagnostic Code 6600, pertaining to chronic 
bronchitis.  In this regard, it is noted that the Board has 
chosen the more general Diagnostic Code 6600 over Diagnostic Code 
6601, pertaining to bronchiectasis, because the latter diagnostic 
code instructs that this disability be rated based on 
incapacitating episodes and antibiotic usage, neither of which 
are shown in the Veteran's records, or based on pulmonary 
impairment under Diagnostic Code 6600.  Additionally, both the 
rating criteria and the regulatory provisions of 38 C.F.R. § 
4.96(d) apply identically to Diagnostic Codes 6600, 6603 
(pulmonary emphysema), and 6604 (chronic obstructive pulmonary 
disease).  Therefore, there is no advantage to applying either of 
the latter two diagnostic codes over Diagnostic Code 6600.

The report of a November 2003 VA examination shows that the 
Veteran complained of chronic cough since 1991.  He denied any 
asthma attacks or any episode of respiratory failure requiring 
respiration assistance from a machine.  It was noted that the 
Veteran's respiratory condition did not require any treatment or 
result in any lost time from work, and that the functional 
impairment was shortness of breath.  Although the Veteran 
reported loss of appetite, hemoptysis, orthopnea, and infection 
requiring bed rest and treatment by a physician as often as 3 
times per month, each time lasting two days, this is not 
reflected in the medical reports of record, which are virtually 
absent for pulmonary/respiratory-related complaints or treatment 
during the relevant time period.

Pre-bronchodilator PFT revealed an FVC of 70 percent predicted 
and an FEV-1 of 73 percent predicted.  The percent predicted of 
FEV-1/FVC was not provided.  A post- bronchodilator PFT revealed 
an FVC of 81 percent predicted and an FEV-1 of 73 percent 
predicted.  The percent predicted of FEV-1/FVC was not provided.  
Additionally, it was noted that a DLCO was not done as the PFT 
results were sufficient to evaluate the pulmonary status of the 
Veteran.

Subsequent records are absent for any PFTs, or even any pertinent 
complaints (other than a September 2006 VA treatment report 
reflecting a complaint of occasional shortness of breath with 
activity).  Additionally, as mentioned, the Veteran failed to 
report to his most recently-scheduled VA examination.

As the Veteran has not demonstrated an FEV-1 of 56 to 70 percent 
predicted; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 
65 percent predicted at any time during the current appeal, the 
Board finds that a rating in excess of 10 percent for his 
pulmonary fibrosis is not warranted.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted at any time for this service-connected 
disability.  Specifically, the record does not reflect that this 
disability has resulted in unusual disability or impairment that 
renders the criteria and/or degrees of disability contemplated in 
the Rating Schedule impractical or inadequate at any time during 
the current appeal.  The Veteran's 10 percent rating contemplates 
his complaints.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Accordingly, the Board concludes that consideration of the 
provisions set forth in 38 C.F.R. § 3.321(b)(1) is not warranted 
for the Veteran's service-connected pulmonary fibrosis.

In reaching the foregoing conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  

Additionally, the Court has recently held that a request for a 
TDIU, whether expressly raised by a claimant or reasonably raised 
by the record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  However, there must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 
2009).  In the instant case, while the record shows that the 
Veteran is currently unemployed, the holding of Rice is 
nevertheless inapplicable since there is no cogent evidence of 
unemployability. Thus, increased compensation based on TDIU is 
not warranted.

ORDER

A rating in excess of 10 percent for service-connected pulmonary 
fibrosis is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


